UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
THE FASHION EXCHANGE LLC,
                                                                 :
                                      Plaintiff,                 :   14-CV-1254 (SHS) (OTW)
                                                                 :
                     -against-                                   :           ORDER
                                                                 :
HYBRID PROMOTIONS, LLC, et al.,                                  :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court held a status conference in this matter on January 21, 2020. As stated on the

record at the conference, Plaintiff’s motion to seal is GRANTED. After meeting and conferring,

the parties shall file a joint discovery status letter by February 21, 2020.

         Defendants shall brief their motion for summary judgment on the following schedule:

Defendants’ motion is due February 28, 2020. Plaintiff’s opposition is due March 30, 2020.

Defendants’ reply, if any, is due April 13, 2020. The Clerk is directed to close ECF 364.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 21, 2020                                                         Ona T. Wang
       New York, New York                                              United States Magistrate Judge
